        Case 1:15-cv-12939-LTS Document 1000 Filed 01/07/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                            CIVIL ACTION NO.: 1:15-CV-12939-LTS

METROPOLITAN PROPERTY AND                    )
CASUALTY INSURANCE COMPANY, and              )
THE COMMERCE INSURANCE COMPANY,              )
                                             )
     Plaintiffs and Counterclaim-Defendants, )
                                             )
v.                                           )
                                             )
SAVIN HILL FAMILY CHIROPRACTIC, INC.,        )
LOGAN CHIROPRACTIC, INC., and,               )
LAW OFFICES OF JEFFREY S. GLASSMAN, LLC,     )
                                             )
     Defendants and Counterclaim-Plaintiffs, )
                                             )
and                                          )
                                             )
METRO COACH, INC.,                           )
JEFFREY S. GLASSMAN, ESQ.,                   )
BRANDY SOTO, HEGER ASENJO,                   )
KENNETH RAMOS, TONY RAMOS,                   )
WILLIAM HERNANDEZ,                           )
RICHRAD MCGOVERN, D.C.,                      )
MARSELLA IMONTI, D.C., ALLISON ROBIN, D.C.,  )
CHARLES RONCHETTI, D.C., TARA O’DESKY, D.C., )
ARISMENDY RAMOS, MAXIMO SOTO,                )
APRIL STEWART, TANISHA RAMOS, and            )
KARLA MENDOZA,                               )
                                             )
     Defendants.                             )

     MOTION BY THE LAW OFFICES OF JEFFREY S. GLASSMAN, LLC TO
    COMPEL RESPONSES TO A SUBPOENA DUCES TECUM BY A NON-PARTY,
     THE KEEPER OF RECORDS, NATIONAL INSURANCE CRIME BUREAU

       The Law Offices of Jeffrey S. Glassman, LLC (the “GLO”) respectfully moves, pursuant

to Fed.R.Civ.P. 45, to compel a response to its subpoena duces tecum served on a non-party, the

Keeper of Records of National Insurance Crime Bureau (“NICB”). For the reasons set forth in

the memorandum submitted herewith and in support hereof, the GLO respectfully requests that
        Case 1:15-cv-12939-LTS Document 1000 Filed 01/07/19 Page 2 of 3



the Court grant this motion to compel, require NICB to produce the documents delineated in

Schedule “A” to the subpoena at issue within twenty (20) days of the Court’s order, and provide

such other relief as the Court deems just and proper.

       NICB, through its legal department, requested an extension of time to respond and/or

object to the subpoena at issue through January 9, 2019. As of the close of business on January

7, 2019, NICB has yet to produce documents responsive to the subpoena. In the event that a

satisfactory production of documents is forthcoming from NICB, the GLO reserves the right to

withdraw this motion, which is filed in an abundance of caution on the January 9, 2017 deadline

for filing motions to compel directed to third parties.

                                              Respectfully submitted,

                                              LAW OFFICES OF JEFFREY S. GLASSMAN
                                              By their attorneys,

                                              /s/ Peter J. Duffy
                                              Barry S. Pollack BBO #642064
                                              Peter J. Duffy BBO #566682
                                              POLLACK SOLOMON DUFFY LLP
                                              101 Huntington Avenue Suite 530
                                              Boston, MA 02199
                                              617-439-9800 (Tel)
                                              617-960-0490 (Fax)
                                              pduffy@psdfirm.com

Dated: January 7, 2019

                              LOCAL RULE 7.1 CERTIFICATE

The undersigned certifies that NICB through its legal department has requested an extension of
time to respond and/or object to the subpoena through January 9, 2019. As of the close of
business on January 7, 2019, NICB has yet to produce documents responsive to the subpoena. In
the event that documents are forthcoming, the GLO reserves the right to withdraw this motion,
which is filed in an abundance of caution on the deadline for filing motions to compel directed to
third parties.

                                              /s/ Peter J. Duffy
                                              Peter J. Duffy

                                                  2
        Case 1:15-cv-12939-LTS Document 1000 Filed 01/07/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that this document, filed through the ECF system, will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and/or served in compliance with the Fed.R.Civ.P. on the following individuals who are
not ECF filers via first-class mail, postage pre-paid:

Metro Coach, Inc.              Mr. Kenneth Ramos              Mr. Tony Ramos
c/o Mr. Tony Ramos             2132 Crane Brook Way           22 Childs Street, Apt. 2
22 Childs Street, Apt. 2       Peabody, MA 01960              Lynn, MA 01905
Lynn, MA 01905

National Insurance Crime Bureau
c/o Robert Keller
1111 E. Touhy Ave., Suite 400
Des Plaines, IL 60018


                                               /s/ Peter J. Duffy
                                               Peter J. Duffy




                                                  3
